Citation Nr: 1450399	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for scars (claimed as service connection for a skin disorder).  

2.  Entitlement to service connection for laryngitis (claimed as service connection for respiratory or throat disorder).  

3.  Entitlement to service connection for bilateral hearing loss (claimed as service connection for a head injury).  

4. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for a prostate disorder.  

8.  Entitlement to service connection for a low back disability.  

9.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

A prior hearing in August 2010 was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In July 2014, a video conference hearing was held before the undersigned VLJ.  Transcripts of the hearings are associated with the claims file.  

These matters were previously before the Board in April 2011 and April 2014.  

The April 2011 Board remand included the matter of entitlement to service connection for posttraumatic stress disorder (PTSD).  A September 2012 rating decision granted service connection for PTSD.  Accordingly, the matter is no longer before the Board.  

At the July 2014 hearing, the matters of service connection for a skin disorder and a respiratory or throat disorder were recharacterized as entitlement to scars and laryngitis, respectively.  In addition, the matter of entitlement to service connection for residuals of a head injury was recharacterized as entitlement to bilateral hearing loss.  Furthermore, the matters of service connection for erectile dysfunction, peripheral neuropathy of the right and left upper extremity, and an eye disorder (to include retinopathy), were recharacterized to be part of a claim for an increased rating for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (providing that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation).  

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to TDIU is an element of all appeals for a higher rating.  At the July 2014 hearing, the Veteran raised a claim for TDIU, and such is part of the claim on appeal.  

The issues of entitlement to service connection for bilateral hearing loss, a heart disorder, peripheral vascular disease of the lower extremities, and a low back disability, as well as an increased rating for diabetes mellitus and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On July 28, 2014, at video conference hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for scars and for laryngitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for scars and for laryngitis have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In this case, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for scars and for laryngitis at his July 204 video conference hearing, and, hence, there remains no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for scars is dismissed.  

The appeal of the issue of entitlement to service connection for laryngitis is dismissed.  

REMAND

The Board finds that the claims of service connection for bilateral hearing loss, peripheral vascular disease of the right and left lower extremities, a heart disorder, a prostate disorder, a low back disability, an increased rating for diabetes, and entitlement to TDIU must be remanded for additional development.  

Regarding the claim of service connection for bilateral hearing loss, the record shows that the Veteran's military occupational specialty during active duty was rifleman, and the post-service evidence shows that he has been diagnosed with bilateral sensorineural hearing loss.  In light of the evidence noted above, the Board finds that a VA examination is necessary regarding the claim for bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regards to the claims for service connection for peripheral vascular disease of the right and left lower extremities, and a heart disorder, the Veteran was provided VA examinations regarding these matters in June 2011.  It was found that there was no heart diagnosis of record, and no opinion could be given because there was no diagnosis.  It was also noted that there were no findings of pulmonary artery disease, and his lower extremities were normal except for diabetic neuropathy.  After a review of the evidence of record, the Board finds these examinations to be inadequate.  Notably, post-service VA treatment records reflect diagnoses of coronary artery disease and hypertension, as well as a history of heart disease.  See, e.g., May 2007 primary care report; April 2008 psychiatry report.  Accordingly, the Board finds that these matters must be remanded for a new VA examination to adjudicate these appeals, to include whether they are secondary to his service-connected PTSD and/or diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

In regards to the claim for service connection for a prostate disorder, the matter has been denied due to lack of a diagnosis.  Review of the claims folder reveals the Veteran has been issued medication for prostatitis and physical examination has revealed an enlarged prostate.  See, e.g., February 2010 VA primary care report; August 2010 primary care report.  He claims that he has a prostate disorder that is secondary to herbicide exposure and/or his service-connected diabetes.  In light of the evidence noted above, the Board finds that a VA examination is necessary regarding the claim for a prostate disorder.  See McLendon, 20 Vet. App. at 83.  

As to the claim of service connection for a low back disability, the Veteran's service treatment records note various complaints of low back pain and show that he was hospitalized in March 1967 for a back contusion, with no organic disease, which was indicated would render him useless in the combat area.  On June 2011 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  It was opined that his disability was less likely as not caused by or a result of service as there was no etiology for his back pain in service, and he was able to function in manual labor positions after his separation from service.  The Board finds that this examination is inadequate.  Notably, while the examiner notes the complaints of back pain during service, the examiner does not address the noted diagnosis of a back contusion, or address whether the in-service complaints were an early manifestation of his later diagnosed degenerative joint disease, particularly in light of the Veteran's testimony that he has had back problems during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

In regards to the claim for an increased rating for diabetes mellitus, the disability is currently rated 20 percent, with associated peripheral neuropathy of the right and left lower extremities, each rated 10 percent.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  At the July 2014 hearing, it was clarified that the Veteran was seeking an increased rating for his diabetes, to include whether he had separately ratable complications of his diabetes, namely, erectile dysfunction, retinopathy, and neuropathy of the upper extremities.  The Board finds that a VA examination is necessary to determine the current level of impairment caused by the Veteran's diabetes mellitus, to include whether he has associated erectile dysfunction, retinopathy, and neuropathy of the upper extremities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  Thus, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with the claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection and increased rating claims remanded for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Finally, any outstanding pertinent VA treatment records should be made accessible, electronically or physically, and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  

2. Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities (i.e., PTSD and diabetes) on his ability to work.  Provide him a reasonable period of time to submit this evidence.  

3. Associate with the claims file, physically or electronically, updated VA treatment records since August 2010.  

4. After the above development has been completed, schedule the Veteran for a VA audiological examination.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  Based on review of the record and examination of the Veteran, the examiner is asked to determine whether the Veteran has a hearing loss disability (pursuant to 38 C.F.R. § 3.385) and, if so, provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss had its onset during his active duty.  

The examiner must also opine as to whether it is at least as likely as not that he Veteran's bilateral hearing loss is caused or aggravated by his service-connected diabetes mellitus. 

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Schedule the Veteran for an appropriate VA examination regarding the Veteran's claim for a low back disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion whether it is at least as likely as not that the Veteran's current low back disability had its onset during his active duty, to include whether the complaints and treatment during his active duty were an early manifestation of his current low back disability.  

In offering this opinion, the examiner must acknowledge and discuss the Veteran's report that he has had chronic low back pain since service.  

If arthritis is diagnosed, the examiner must specifically comment on the Veteran's statement that his back disability has continued since service.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

6. Schedule the Veteran for an appropriate VA examination regarding the Veteran's claims for peripheral vascular disease of the lower extremities, a heart disorder, and a prostate disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following:  

a) Is it at least as likely as not that the Veteran's peripheral vascular disease of the right and left lower extremity, heart disorder, and/or prostate disorder, if found, is related to the Veteran's in-service exposure to herbicides or is otherwise related directly to his service, to include whether such became manifest within one year of his discharge from active duty?  

b) Is it at least as likely as not that the Veteran's peripheral vascular disease of the right and left lower extremity, heart disorder, and/or prostate disorder was either caused or aggravated by his service-connected diabetes mellitus and/or PTSD?  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

7. Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus and associated service-connected disabilities.  All tests and studies deemed necessary should be conducted by the examiner.  

The examiner should identify all diabetic pathology found to be present.  To the extent possible, the examiner should determine if the Veteran's diabetes requires restricted activities.  

Further, the examiner should also discuss the nature and severity of any peripheral neuropathy, retinopathy, cataracts, or erectile dysfunction found.  In regards to the peripheral neuropathy of the lower extremities (and of the upper extremities, if found), the examiner should report whether the neuropathy symptomatology is best characterized as "mild," "moderate," "moderately severe," or "severe."  The examiner must also state whether the Veteran has any other symptoms related to his diabetes mellitus.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

8. Then readjudicate the appeal, to include whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


